DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 08/27/2021.

Information Disclosure Statement

                The information disclosure statement filed 08/27/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 08/27/2021 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 17, 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Publication number 2008/0289795 A1 to HARDIN et al. (HARDIN).

Re: Claim 17:
HARDIN discloses:
A hydraulic accumulator system, comprising:
an outer housing (See Figs.10-12: ¶0095-¶0097: outer housing 308);
a first open chamber (See Figs.10-12: ¶0095-¶0097: first open chamber 312) within the outer housing (See Figs.10-12: ¶0095-¶0097: outer housing 308);
a second open chamber (See Figs.10-12: ¶0095-¶0097: second open chamber 314) within the outer housing (See Figs.10-12: ¶0095-¶0097: outer housing 308);
an inner dividing wall (See Figs.10-12: ¶0095-¶0097: inner dividing wall 315) that separates the first open chamber (See Figs.10-12: ¶0095-¶0097: open chamber 312) from the second open chamber (See Figs.10-12: ¶0095-¶0097: open chamber 314); and
a conduit (See Figs.10-12: ¶0095-¶0097: conduit 310) that extends through the inner dividing wall (See Figs.10-12: ¶0095-¶0097: inner dividing wall 315) along a length of the hydraulic accumulator system (See Figs.10-12: ¶0095-¶0097: hydraulic accumulator system 302 having, the construction of the two water containing chambers 312, 314, see ¶0096).

 Re: Claim 21:
HARDIN discloses:
 	 hydraulic accumulator system of claim 17, wherein the outer housing has a circular cross-sectional shape (See Fig.10).


Claim(s) 17, 26, 32, 34, 35 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Publication number 2006/0054016 A1 to DAVIES et al. (DAVIES).

Re: Claim 17:
DAVIES discloses:
A hydraulic accumulator system, comprising:
an outer housing (See Figs. 3, 5: ¶0074: outer housing formed by annular wall 111 or 211);
a first open chamber (See Figs. 3, 5: ¶0074: space within outer housing formed by 111) within the outer housing (See Figs. 3, 5: outer housing 111);
a second open chamber (See Figs. 3, 5: ¶0074: space within boundary of walls 118 ) within the outer housing (See Figs. 3, 5: outer housing 111);
an inner dividing wall (See Figs. 3, 5: ¶0074: inner dividing annular wall 118) that separates the first open chamber (See Figs. 3, 5: first open chamber formed by 115) from the second open chamber (See Figs. 3, 5: within boundary of walls 118); and
a conduit (See Figs. 3, 5: conduit 122) that extends through the inner dividing wall (See Figs. 3, 5: inner dividing annular wall 118) along a length of the hydraulic accumulator system (See Figs. 3, 5: as shown ).

Re: Claim 26:
DAVIES discloses:
The hydraulic accumulator system of claim 25, further comprising:
a first piston (See Figs. 3, 5: ¶0053, ¶0056: piston 117) that seals the elastic element (See Figs. 3, 5: ¶0053, ¶0056: flexible sealing rings 120, all are disposed in a first open chamber) within the first open chamber.

Re: Claim 32:
DAVIES discloses:
The hydraulic accumulator system of claim 17, further comprising:
two elastic elements (See Figs. 3, 5: ¶0053, ¶0056:  120, 121) positioned within the first open chamber.

Re: Claim 34:
DAVIES discloses:
The hydraulic accumulator system of claim 17, further comprising:
three elastic elements (See Figs. 3, 5: ¶0053, ¶0056:  120, 121, 121 as shown) positioned within the first open chamber.

Re: Claim 35:
DAVIES discloses:
The hydraulic accumulator system of claim 17, further comprising:
a first port allowing hydraulic access to the first open chamber (See Fig.3, 5: port 115 providing hydraulic access  to the first annular open chamber); and
a second port (See Fig. 3, 5: port 114 providing hydraulic access  to the second annular open chamber) allowing hydraulic access to the second open chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2008/0289795 A1 to HARDIN et al. (HARDIN) as applied to claim 17, and further in view of U.S Publication number 2009/0000053 A1 to ANNO et al. (ANNO).

Re: Claim 22:
HARDIN discloses:
The hydraulic accumulator system of claim 17, wherein the outer housing has a elliptic cross-sectional shape.
Although not disclosed by HARDIN, ANNO teaches substantially elliptical shape , further having the different shape, would have been an obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the claimed apparatus whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV B.


Claims 25 and 33 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2006/0054016 A1 to DAVIES et al. (DAVIES) as applied to claim 17 above, combined with the following reasons.

Re: Claim 25:
DAVIES discloses:
The hydraulic accumulator system of claim 17, further comprising:
an elastic element (See Figs. 3, 5: ¶0053, ¶0056: piston head 117 with piston 116 disposed in first open chamber having sealing rings 120, all are disposed in a first open chamber) positioned within the first open chamber.
Although DAVIES is silent regarding elastic sealing rings, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date that it is well known in the art that to provide flexible piston sealing rings.


Re: Claim 33:
DAVIES discloses:
 The hydraulic accumulator system of claim 32, wherein the two elastic elements have different elasticities.
Although DAVIES discloses elastic elements having elasticities, however  as regards different elasticities, it would have been obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to elect different sealing elements having different elasticity values, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed different elasticity values , since it does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)


Allowable Subject Matter and Prior Art
Claim (s) 18, 19, 20, 23, 24, 27-31, 36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number U.S Publication number 2009/0000053 A1 and U.S Publication number 2006/0054016 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 18: “a hydraulic flow control valve coupled to the first open chamber and to the second open chamber; and a hydraulic motor coupled to the hydraulic flow control valve” in combination with limitations of base claim and intervening claims.
Re: Claim 19: “a wheel coupled to the hydraulic motor” in combination with limitations of base claim and intervening claims.
Re: Claim 20: “further comprising: an axle extending through the conduit, the wheel coupled to an end of the axle.” in combination with limitations of base claim and intervening claims.
Re: Claim 23: “wherein the inner dividing wall is elastomeric and deformable, and wherein the inner dividing wall stores energy by deforming when a first pressure within the first open chamber differs from a second pressure within the second open chamber.” in combination with limitations of base claim and intervening claims.
Re: Claim 24: “wherein the first open chamber includes a high-pressure accumulator and the second open chamber includes a low-pressure accumulator.” in combination with limitations of base claim and intervening claims.
Re: Claim 27:  “a second piston that seals the elastic element within the first open chamber” in combination with limitations of base claim and intervening claims.
Re: Claim 28: “wherein the elastic element is a mechanical helical spring.” in combination with limitations of base claim and intervening claims.
Re: Claim 29: “wherein the elastic element is a mechanical disc spring.” in combination with limitations of base claim and intervening claims.
Re: Claim 30: “wherein the elastic element is an elastomeric hose” in combination with limitations of base claim and intervening claims.
Re: Claim 31: “wherein the elastic element is a compressed gas.” in combination with limitations of base claim and intervening claims.
Re: Claim 36: “further comprising: a third port allowing hydraulic access to the first open chamber; and a fourth port allowing hydraulic access to the second open chamber.” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 12, 2022